Exhibit 10.1

EXECUTION VERSION

REFINANCING AMENDMENT TO FIRST LIEN TERM LOAN CREDIT AGREEMENT, dated as of
August 13, 2018 (this “Refinancing Amendment”), by and among BJ’s Wholesale
Club, Inc., as the Borrower (the “Borrower”), BJ’s Wholesale Club Holdings, Inc.
(formerly known as Beacon Holding Inc.), as Holdings (“Holdings”), each of the
other Loan Parties that are party hereto, Nomura Corporate Funding Americas, LLC
(“Nomura”), as Administrative Agent and Collateral Agent (in such capacities,
the “Administrative Agent”), each Lender party hereto with 2018 Other Term
Commitments (as defined below) (the “2018 Other Term Lenders”) and each other
Lender party hereto. The joint lead arrangers and joint lead bookrunners for
this Refinancing Amendment are Nomura Securities International, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated (together with its designated
affiliates), Deutsche Bank Securities Inc., Jefferies Finance LLC and Wells
Fargo Securities, LLC (in such capacities, the “Refinancing Amendment
Arrangers”).

WHEREAS, the Borrower, Holdings, the Lenders party thereto and the
Administrative Agent are parties to that certain First Lien Term Loan Credit
Agreement, dated as of February 3, 2017 (as amended, restated, amended and
restated, supplemented and/or otherwise modified through the date hereof, the
“Credit Agreement”), pursuant to which such Lenders have extended credit to the
Borrower;

WHEREAS, pursuant to Section 2.07 of the Credit Agreement, the Borrower intends
to prepay the Term Loans (as defined in the Credit Agreement) on or prior to the
First Refinancing Amendment Effective Date (as defined below) (but prior to
giving effect to this Refinancing Amendment) in an aggregate amount equal to
$350,000,000 (the “First Refinancing Amendment Prepayment”);

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has
requested to refinance and replace all existing Tranche B Term Loans incurred
prior to the date hereof and outstanding immediately prior to the First
Refinancing Amendment Effective Date and after giving effect to the First
Refinancing Amendment Prepayment (such Term Loans, the “Existing Term Loans” and
the Lenders holding such Term Loans, the “Existing Term Lenders”) with the
proceeds of the 2018 Other Term Loans (as defined below) and certain cash on
hand of the Borrower (the “Cash on Hand of the Borrower”);

WHEREAS, in accordance with the provisions of Section 2.19 of the Credit
Agreement and the terms herein and subject only to the conditions set forth in
Section 5 below, the Borrower, Holdings, each of the other Loan Parties that are
party hereto, the 2018 Other Term Lenders and the Administrative Agent wish to
enter into and effect this Refinancing Amendment with respect to the Borrower’s
request above;

WHEREAS, the Lenders party hereto wish to amend certain provisions of the Credit
Agreement as hereinafter provided, on the terms, and subject only to the
conditions in Section 5, set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. Sections 1.02
through 1.08 (inclusive) of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

SECTION 2    Term Loan Refinancing Amendment.

(a)    As used herein:

(i)     “2018 Other Term Commitment” means, with respect to each 2018 Other Term
Lender, the commitment of such Lender to make 2018 Other Term Loans as set forth
on Schedule 2.01 hereto. On the First Refinancing Amendment Effective Date, the
aggregate amount of 2018 Other Term Commitments is $ 1,537,733,909.31.



--------------------------------------------------------------------------------

(ii)    “2018 Other Term Lenders” has the meaning set forth in the recitals
hereof and includes, for the avoidance of doubt, the New 2018 Other Term Lender
(as defined below).

(iii)    “2018 Other Term Loans” means the term loans made to the Borrower on
the First Refinancing Amendment Effective Date in accordance with Section 2(c)
hereof. On the First Refinancing Amendment Effective Date (after giving effect
to this Refinancing Amendment and subject to the funding in full of the 2018
Other Term Loans), the aggregate outstanding principal amount of the 2018 Other
Term Loans shall be $ 1,537,733,909.31.

(iv)    “Amended Credit Agreement” means the Credit Agreement as amended hereby
and as the same may be further amended, amended and restated, supplemented
and/or otherwise modified from time to time in accordance with the terms
thereof.

(v)    “Conversion Amount” means as to any Converting Lender, the final amount
of such Converting Lender’s 2018 Other Term Commitment on the First Refinancing
Amendment Effective Date. For the avoidance of doubt, the Conversion Amount of
any Converting Lender shall not exceed (but may be less than) the outstanding
principal amount of such Converting Lender’s Existing Term Loans. The Conversion
Amount will be determined by the Administrative Agent in consultation with the
Borrower and all such determinations (absent manifest error) shall be final,
conclusive and binding on the Administrative Agent, the Borrower, the Lenders
and the other Secured Parties, and the Administrative Agent and the Borrower
shall have no liability to any Person with respect to any such determination.

(vi)    “Converting Lenders” means each Existing Term Lender that (a) executes
this Refinancing Amendment by selecting option A on its signature page hereto
and (b) has a 2018 Other Term Commitment.

(vii)    “Non-Converting Lenders” means each Existing Term Lender that is not a
Converting Lender.

(viii)    “Non-Converting Portion” means, with respect to any Converting Lender
whose Conversion Amount is less than the outstanding principal amount of its
Existing Term Loans on the First Refinancing Amendment Effective Date, the
excess (if any) of the aggregate principal amount of such Converting Lender’s
Existing Term Loans over its 2018 Other Term Commitment. For the avoidance of
doubt, if there is no such excess, the Non-Converting Portion with respect to
such Converting Lender will be zero. The Non-Converting Portion will be
determined by the Administrative Agent in consultation with the Borrower and all
such determinations (absent manifest error) shall be final, conclusive and
binding on the Administrative Agent, the Borrower, the Lenders and the other
Secured Parties, and the Administrative Agent and the Borrower shall have no
liability to any Person with respect to any such determination.

(b)    For the avoidance of doubt, (i) this Refinancing Amendment constitutes a
“Refinancing Amendment” pursuant to which a new Term Facility and Class of Other
Term Loans is established pursuant to Section 2.19 of the Credit Agreement and
(ii) from and after the First Refinancing Amendment Effective Date (as
hereinafter defined) and upon funding by Lender of the 2018 Other Term Loans in
full to the Borrower, (A) each reference to “Tranche B Term Loan” in the Credit
Agreement (as amended pursuant to Section 3 hereof) and the other Loan Documents
shall be deemed to refer to, and constitute, the 2018 Other Term Loans (or a
Borrowing thereof, as appropriate) established pursuant to this Refinancing
Amendment, (B) each 2018 Other Term Lender shall constitute a “Lender” and a
“Tranche B Term Loan Lender” as defined in the Credit Agreement (as amended
pursuant to Section 3

 

2



--------------------------------------------------------------------------------

hereof), (C) each reference to a “Tranche B Term Loan Commitment” in the Credit
Agreement (as amended pursuant to Section 3 hereof) shall be deemed to refer to,
and constitute, a 2018 Other Term Commitment, and (D) each reference to “Tranche
B Term Loan Facility” in the Credit Agreement (as amended pursuant to Section 3
hereof) and the other Loan Documents shall be deemed to refer to, and
constitute, the Term Facility consisting of 2018 Other Term Loans established
pursuant to this Refinancing Amendment.

(c)    On the terms, and subject only to the conditions set forth in Section 5,
hereof (including the occurrence of the First Refinancing Amendment Effective
Date),

(i)    Nomura (in such capacity, the “New 2018 Other Term Lender”) will make an
Other Term Loan to the Borrower (the “New 2018 Other Term Loan”) in a principal
amount equal to its 2018 Other Term Commitment on the First Refinancing
Amendment Effective Date; and

(ii)    each 2018 Other Term Lender (other than Nomura) will make Other Term
Loans to the Borrower on the First Refinancing Amendment Effective Date in a
principal amount equal to its 2018 Other Term Commitment on the First
Refinancing Amendment Effective Date.

(d)    The Administrative Agent has notified each 2018 Other Term Lender of its
2018 Other Term Commitment and each 2018 Other Term Lender, by providing its
executed counterpart to this Refinancing Amendment to the Administrative Agent,
(x) agrees to (1) its 2018 Other Term Commitment and/or (2) the Term Loan
Conversion (as defined below), as applicable, and (y) consents to the terms of
this Refinancing Amendment, the Credit Agreement (after giving effect to this
Refinancing Amendment) and the other Loan Documents.

(e)    On the First Refinancing Amendment Effective Date, all then outstanding
Existing Term Loans shall be repaid in full with the proceeds of the 2018 Other
Term Loans and the Cash on Hand of the Borrower, as follows:

(i)    the outstanding aggregate principal amount of Existing Term Loans of each
Converting Lender (other than any Non-Converting Portion of such Converting
Lender, if any) shall automatically be converted (the “Term Loan Conversion”)
into Other Term Loans (each, a “2018 Converted Other Term Loan”) in a principal
amount equal to such Converting Lender’s Conversion Amount;

(ii)    to the extent the outstanding principal amount of the Existing Term
Loans of any Converting Lender exceeds its Conversion Amount, such Existing Term
Lender shall be repaid in cash with the proceeds of the 2018 Other Term Loans
and the Cash on Hand of the Borrower in an amount equal to its Non-Converting
Portion (if any); and

(iii)    the outstanding aggregate principal amount of Existing Term Loans of
each Non-Converting Lender shall be repaid in full in cash with the proceeds of
the 2018 Other Term Loans and the Cash on Hand of the Borrower.

(f)    Each 2018 Other Term Lender hereby agrees to “fund” its 2018 Other Term
Loans in an aggregate principal amount equal to such 2018 Other Term Lender’s
2018 Other Term Commitment, as follows:

(i)    each Converting Lender shall fund its 2018 Converted Other Term Loan to
the Borrower by converting all or a portion of its then outstanding principal
amount of Existing Term Loans into a 2018 Converted Other Term Loan in a
principal amount equal to its Conversion Amount; and

 

3



--------------------------------------------------------------------------------

(ii)    the New 2018 Other Term Lender shall fund in cash an amount equal to its
2018 Other Term Commitment to the Borrower.

(g)    On the First Refinancing Amendment Effective Date, the Borrower shall pay
in cash (x) all accrued but unpaid interest, fees and premiums (if any) owing
with respect to the Existing Term Loans to (but excluding) the First Refinancing
Amendment Effective Date and (y) to each Existing Term Lender, any amounts due
under Section 2.13 of the Credit Agreement.

(h)    Promptly following the First Refinancing Amendment Effective Date (and
the funding in full of the applicable 2018 Other Term Loans), all Notes, if any,
evidencing the Existing Term Loans shall be cancelled and returned to the
Borrower, and any 2018 Other Term Lender may request that its 2018 Other Term
Loan be evidenced by a Note pursuant to Section 2.05 of the Credit Agreement (as
amended hereby).

(i)    Notwithstanding anything to the contrary contained in the Credit
Agreement, the proceeds of the 2018 Other Term Loans and the Cash on Hand of the
Borrower will be used, in part, to repay the outstanding amount of all Existing
Term Loans on the First Refinancing Amendment Effective Date and to pay fees,
costs and expenses in connection therewith and this Refinancing Amendment.

(j)    The New 2018 Other Term Lender hereby (i) represents and warrants that
(A) it has full power and authority, and has taken all action necessary, to
become a Lender under this Refinancing Amendment and the Credit Agreement (as
amended hereby), (B) from and after the First Refinancing Amendment Effective
Date, it shall be bound by the provisions hereof and of the Credit Agreement (as
amended hereby) as a Lender hereunder and thereunder and, to the extent of its
2018 Other Term Commitments and New 2018 Other Term Loans, shall have the
obligations of a Lender hereunder and thereunder and (C) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Refinancing Amendment and to provide its 2018 Other
Term Commitments and to make the New 2018 Other Term Loans and it has made such
analysis and decision independently and without reliance on any Agent or any
other Lender, and (ii) agrees that (A) if it is a Foreign Lender, it will
promptly (and no later than the First Refinancing Amendment Effective Date)
deliver to the Administrative Agent and the Borrower any information that is
required to be delivered by it pursuant to Section 2.14(5) of the Amended Credit
Agreement, (B) it will, independently and without reliance on any Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Amended Credit Agreement and (C) it will perform in
accordance with their terms all of the obligations which by the terms of the
Amended Credit Agreement are required to be performed by it as a Lender.

(k)    The Borrower hereby consents, for purposes of Section 10.04(2)(a)(i) of
the Credit Agreement (as amended hereby), to the assignment on or within ninety
(90) days of the First Refinancing Amendment Effective Date of any New 2018
Other Term Loans by Nomura, as a 2018 Other Term Lender, to (A) any Person that
was an Existing Term Lender on the First Refinancing Amendment Effective Date
(immediately prior to giving effect thereto) or (B) any eligible Assignee
separately identified, and acceptable, to the Borrower, and in each case of the
preceding clauses (A) and (B), with respect to each such Person or eligible
Assignee, in an amount separately identified, and acceptable, to the Borrower.

SECTION 3    Amendments to the Credit Agreement. Each of the parties hereto
(which, for the avoidance of doubt, after giving effect to the incurrence of the
2018 Other Term Loans, includes the

 

4



--------------------------------------------------------------------------------

Required Lenders) agrees that, effective on the First Refinancing Amendment
Effective Date (immediately after giving effect to incurrence of the 2018 Other
Term Loans), the Credit Agreement shall be amended as follows:

(a)    The definition of “Adjusted LIBO Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the greater of (1) the LIBO
Rate in effect for such Interest Period divided by one minus the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any, and (2) solely in
respect of Tranche B Term Loans, 0.00%.

(b)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating clause (1) thereof
as follows:

(1)    with respect to any Tranche B Term Loans made on the First Refinancing
Amendment Effective Date, (i) until delivery of financial statements for the
first full fiscal quarter ending after the First Refinancing Amendment Effective
Date pursuant to Section 5.04(2), (a) for ABR Loans, 2.00% and (b) for
Eurocurrency Loans, 3.00%, and (ii) thereafter, the following percentages per
annum, based upon the Senior Secured First Lien Net Leverage Ratio as set forth
in the most recent officer’s certificate received by the Administrative Agent
pursuant to Section 5.04(3):

 

Pricing

Level

  

Senior Secured

First Lien Net

Leverage Ratio

  

For Eurocurrency

Loans

  

For ABR

Loans

1

   >3.00:1.00    3.00%    2.00%

2

   £3.00:1.00    2.75%    1.75%

Any increase or decrease in the Applicable Margin pursuant to clause (ii) above
resulting from a change in the Senior Secured First Lien Net Leverage Ratio
shall become effective as of the first Business Day immediately following the
date an officer’s certificate is delivered pursuant to Section 5.04(3); provided
that if notification is provided to the Borrower that the Administrative Agent
or the Required Lenders have so elected, with respect to Tranche B Term Loans,
“Pricing Level 1” shall apply (x) as of the first Business Day after the date on
which an officer’s certificate was required to have been delivered pursuant to
Section 5.04(3) but was not delivered, and shall continue to so apply to and
including the date on which such officer’s certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(3) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply);

(c)    The definition of “Class” set forth in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:

As of the First Refinancing Amendment Effective Date, after giving effect to the
First Refinancing Amendment and the funding of Term Loans thereunder, there is
one Term Facility and one Class of Term Loans, the Tranche B Term Loans (after
giving effect to the First Refinancing Amendment).

 

5



--------------------------------------------------------------------------------

(d)    The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

‘Commitment’ means the Tranche B Term Loan Commitments. On the Closing Date, the
aggregate amount of Commitments of all Term Loans is $1,925.0 million. On the
First Refinancing Amendment Effective Date, the aggregate amount of Commitments
of all Term Loans is $1,537,733,909.31 million.

(e)    The definition of “Interest Period” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating clause (4) thereof
as follows:

(4)     the initial Interest Period, commencing on the First Refinancing
Amendment Effective Date, will end on September 13, 2018.

(f)    The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text “Closing Date” appearing in
clause (1) thereof and inserting the text “First Refinancing Amendment Effective
Date” in lieu thereof.

(g)    The definition of “Term Facility” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Term Facility” means the facility and commitments utilized in making Term
Loans hereunder. On the Closing Date, there is one Term Facility, the Tranche B
Term Loan Facility. On the First Refinancing Amendment Effective Date, after
giving effect to the First Refinancing Amendment and the funding of Term Loans
thereunder, there is one Term Facility, the Tranche B Term Loan Facility (after
giving effect to the First Refinancing Amendment). Following the establishment
of any Incremental Term Loans (other than an increase to an existing Term
Facility), Other Term Loans (other than under the First Refinancing Amendment)
or Extended Term Loans, such Incremental Term Loans, Other Term Loans or
Extended Term Loans will be considered a separate Term Facility hereunder.”

(h)    The definition of “Term Loans” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text “Closing Date” appearing
therein and inserting the text “First Refinancing Amendment Effective Date” in
lieu thereof.

(i)    The definition of “Tranche B Term Loan Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“‘Tranche B Term Loan Commitment’ means as to each Tranche B Term Loan Lender,
the commitment of such Lender to make Tranche B Term Loans as set forth on
Schedule 2.01. On the Closing Date, the aggregate amount of Tranche B Term Loan
Commitments is $1,925.0 million. On the First Refinancing Amendment Effective
Date, the aggregate amount of Tranche B Term Loan Commitments is
$1,537,733,909.31 million.”

(j)    The definition of “Tranche B Term Loans” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Tranche B Term Loans” means (i) prior to the First Refinancing Amendment
Effective Date, the term loans made to the Borrower on the Closing Date pursuant
to Section 2.01(1) and (ii) thereafter, the term loans made to the Borrower on
the First Refinancing Amendment Effective Date pursuant to the First Refinancing
Amendment.

 

6



--------------------------------------------------------------------------------

(k)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following in the appropriate alphabetical order:

(i)    “First Refinancing Amendment” means that certain Refinancing Amendment to
First Lien Term Loan Credit Agreement, date as of the First Refinancing
Amendment Effective Date, by and among Holdings, the Borrower, the other Loan
Parties that are party thereto, the Lenders party thereto and each Agent.

(ii)    “First Refinancing Amendment Effective Date” means August 13, 2018.

(l)    Section 2.01(1) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(1)    Subject to, and in accordance with, the terms and conditions set forth in
the First Refinancing Amendment, each Tranche B Term Loan Lender severally
agrees to make to the Borrower Tranche B Term Loans denominated in Dollars equal
to such Tranche B Term Loan Lender’s Tranche B Term Loan Commitment on the First
Refinancing Amendment Effective Date.

(m)    Section 2.06(1) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(1)    The Borrower will repay to the Administrative Agent for the ratable
account of the applicable Lenders with Tranche B Term Loans on the last Business
Day of each fiscal quarter of the Borrower, commencing with the last Business
Day of the fiscal quarter of the Borrower ending on or about September 30, 2018,
an aggregate principal amount equal to 0.25% of the aggregate principal amount
of the Tranche B Term Loans funded on the First Refinancing Amendment Effective
Date, which payments will be reduced as a result of the application of
prepayments of Tranche B Term Loans in accordance with the order of priority set
forth in Section 2.07 or 2.08, as applicable (each such date being referred to
as an “Original Term Loan Installment Date”);

(n)    Section 2.06(2) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(2)     In the event that any Incremental Term Loans are made, the Borrower will
repay Borrowings consisting of Incremental Term Loans on the dates (each an
“Incremental Term Loan Installment Date”) and in the amounts set forth in the
applicable Incremental Facility Amendment, (b) in the event that any Other Term
Loans (other than pursuant to the First Refinancing Amendment) are made, the
Borrower will repay Borrowings consisting of such Other Term Loans on the dates
(each an “Other Term Loan Installment Date”) and in the amounts set forth in the
applicable Refinancing Amendment and (c) in the event that any Extended Term
Loans are made, the Borrower will repay Borrowings consisting of Extended Term
Loans on the dates (each an “Extended Term Loan Installment Date”) and in the
amounts set forth in the applicable Extension Amendment;

(o)    Section 2.21 of the Credit Agreement is hereby amended by deleting the
text “Closing Date” appearing therein and inserting the text “First Refinancing
Amendment Effective Date” in lieu thereof. and

(p)    Section 4.01 of the Credit Agreement is hereby amended by adding “on the
Closing Date” immediately before the period in the last sentence thereof.

 

7



--------------------------------------------------------------------------------

(q)    Schedule 2.01 of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Schedule 2.01 attached hereto.

(r)    Schedule 3.15(3) of the Credit Agreement is hereby amended and restated
in its entirety as set forth on Schedule 3.15(3) attached hereto.

SECTION 4    Representations and Warranties. To induce the other parties hereto
to enter into this Refinancing Amendment, each Loan Party that is party hereto
represents and warrants to each of the Lenders party hereto and the
Administrative Agent that:

(a)    the execution, delivery and performance by each such Loan Party of this
Refinancing Amendment has been duly authorized by all necessary corporate,
limited liability company and/or partnership action, as applicable, of such Loan
Party;

(b)    this Refinancing Amendment has been duly executed and delivered by such
Loan Party;

(c)    each of this Refinancing Amendment and the Credit Agreement (as amended
hereby) constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, subject to:

(i)    the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally;

(ii)    general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law);

(iii)    implied covenants of good faith and fair dealing; and

(iv)    any foreign laws, rules and regulations as they relate to pledges of
Equity Interests in Foreign Subsidiaries;

(d)    no approval, consent, exemption, authorization or registration or other
action by, or notice to, or filing with any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement by Secured Parties against, any such Loan Party under, this
Refinancing Amendment or the Credit Agreement, after giving effect to the
amendments pursuant to this Refinancing Amendment and the transactions
contemplated hereby or for the consummation of the transactions contemplated
hereby, except for:

(i)    the filing of Uniform Commercial Code financing statements and equivalent
filings in foreign jurisdictions;

(ii)    filings with the United States Patent and Trademark Office and the
United States Copyright Office and comparable offices in foreign jurisdictions
and equivalent filings in foreign jurisdictions;

(iii)    filings which may be required under Environmental Laws;

(iv)    filings as may be required under the Exchange Act and applicable stock
exchange rules in connection therewith;

(v)    such as have been made or obtained and are in full force and effect;

(vi)    such actions, consents and approvals the failure of which to be obtained
or made would not reasonably be expected to have a Material Adverse Effect; or

 

8



--------------------------------------------------------------------------------

(vii)    filings or other actions listed on Schedule 3.04 of the Credit
Agreement.

(e)    the execution, delivery and performance by such Loan Party of its
obligations under this Refinancing Amendment and its performance under the
Credit Agreement, after giving effect to the amendments pursuant to this
Refinancing Amendment, are within such Loan Party’s corporate, limited liability
company or limited partnership powers, as applicable, and do not and will not
(i) contravene the terms of any of such Person’s charter or other similar
organizational document or (ii) violate any applicable material Law; in the case
of this clause (ii), to the extent that such violations would not reasonably be
expected to have a Material Adverse Effect; and

(f)    immediately before and after giving effect to this Refinancing Amendment
and the transactions contemplated hereby (i) the representations and warranties
of the Borrower and each of the other Loan Parties set forth in Article III of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the First Refinancing Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date; provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language is
true and correct (after giving effect to any qualification therein) in all
respects on such respective dates, and (ii) no Default shall have occurred and
be continuing as of the First Refinancing Amendment Effective Date, immediately
after giving effect to this Refinancing Amendment and the transactions
contemplated hereby.

SECTION 5    Effectiveness. This Refinancing Amendment shall become effective as
of the date (the “First Refinancing Amendment Effective Date”, which date was
August 13, 2018) on which each of the following conditions shall have been
satisfied:

(a)    the Administrative Agent (or its counsel) shall have received
counterparts of this Refinancing Amendment that, when taken together, bear the
signatures of (i) Holdings, (ii) the Borrower, (iii) each other Loan Party that
is party hereto, (iv) the Administrative Agent, (v) each 2018 Other Term Lender
specified on Schedule 2.01 and (vi) solely with respect to Section 3 hereof, the
Lenders constituting Required Lenders (immediately after giving effect to the
incurrence of the 2018 Other Term Loans);

(b)    the Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit B to the Credit Agreement (with appropriate
modifications to reflect the consummation of the transactions contemplated by
this Refinancing Amendment on the First Refinancing Amendment Effective Date);

(c)    the Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
the authorization of this Refinancing Amendment and amendment of the Credit
Agreement and the other transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent;

(d)    the Administrative Agent shall have received a customary legal opinion of
Latham & Watkins LLP, special New York counsel to the Loan Parties;

(e)    the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower dated as of the First Refinancing Amendment
Effective Date (i) as to the accuracy in all material respects of the
representations and warranties specified in Section 4 hereof and (ii) certifying
that the condition set forth in clause (f) below has been satisfied;

 

9



--------------------------------------------------------------------------------

(f)    no Default exists as of the First Refinancing Amendment Effective Date,
both immediately before and immediately after giving effect to this Refinancing
Amendment and the transactions contemplated hereby;

(g)    the Administrative Agent and the Refinancing Amendment Arrangers, as
applicable, shall have received (or will receive substantially simultaneously
with the funding of the 2018 Other Term Loans) payment of all fees and other
amounts due and payable on or prior to the First Refinancing Amendment Effective
Date and, to the extent invoiced at least 2 Business Days prior to the First
Refinancing Amendment Effective Date (or such later date as the Borrower may
agree), reimbursement or payment of all reasonable and documented out-of-pocket
costs and expenses required to be reimbursed or paid by the Borrower hereunder
or under any other Loan Document, including the reasonable and reasonably
documented out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent;

(h)    the Borrower shall have made (or substantially concurrently with the
funding of the 2018 Other Term Loans will make) the First Refinancing Amendment
Prepayment; and

(i)    the Administrative Agent shall have received a “Life-of-Loan” Federal
Emergency Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with notice about special flood hazard area status
and flood disaster assistance, duly executed by the Borrower, and evidence of
flood insurance in compliance with the Flood Program, in the event any Mortgaged
Property is located in a special flood hazard area.

The Administrative Agent shall notify the Borrower and the 2018 Other Term
Lenders of the First Refinancing Amendment Effective Date, and such notice shall
be conclusive and binding.

SECTION 6    Mortgaged Property. Within 90 days of the First Refinancing
Amendment Effective Date (or such later date as the Administrative Agent may
agree), the Administrative Agent shall have received:

(a)    a fully executed counterpart of an amendment to each existing Mortgage
listed on Schedule 3.15(3) hereto (individually, a “Mortgage Amendment” and,
collectively, “Mortgage Amendments”; together with such existing Mortgages, as
amended by the applicable Mortgage Amendments, if any, individually, an “Amended
Mortgage” and, collectively, “Amended Mortgages”), each duly executed by the
Borrower or applicable Limited Guarantor, as the case may be, together with
evidence that such counterparts have been delivered to the title insurance
company insuring the Amended Mortgages for recording;

(b)    a date down and modification endorsement in connection with each existing
lender’s title insurance policy insuring each existing Mortgage or to the extent
unavailable, a new lender’s title insurance policy, insuring that each Amended
Mortgage is a valid and enforceable Lien on the applicable Mortgaged Property,
free of any other Liens except Permitted Liens; and

(c)    such affidavits, certificates, information and instruments of
indemnification, as shall be required to induce the title company to issue the
endorsements and/or title insurance policies contemplated in subparagraph
(ii) above and evidence of payment of all applicable title insurance premiums,
search and examination charges, mortgage recording taxes, if applicable, and
related charges required for the issuance of such endorsements and/or title
insurance policies.

SECTION 7    Reaffirmation of Guaranty and Security.

(a)    Each Guarantor party hereto reaffirms its guarantee of the Guaranteed
Obligations (as defined in and under the terms and conditions of the Guaranty
Agreement) and agrees that such guarantee remains in full force and effect and
is hereby ratified, reaffirmed and confirmed. Each

 

10



--------------------------------------------------------------------------------

such Guarantor hereby confirms that it consents to the terms of this Refinancing
Amendment. Each such Guarantor hereby (i) confirms that each Loan Document to
which it is a party or is otherwise bound will continue to guarantee to the
fullest extent possible in accordance with the Loan Documents, the payment and
performance of the Guaranteed Obligations, including without limitation the
payment and performance of all such applicable Guaranteed Obligations that are
joint and several obligations of each such Guarantor now or hereafter existing;
(ii) acknowledges and agrees that its guarantee and each of the Loan Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of the
Refinancing Amendment; and (iii) acknowledges, agrees and warrants for the
benefit of the Administrative Agent and each Secured Party that there are no
rights of set-off or counterclaim, nor any defenses of any kind, whether legal,
equitable or otherwise, that would enable such Guarantor to avoid or delay
timely performance of its obligations under the Loan Documents (except to the
extent such obligations constitute Excluded Swap Obligations with respect to
such Guarantor).

(b)    Each Loan Party that is party hereto hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Refinancing Amendment
and the transactions contemplated hereby. In addition, each such Loan Party
reaffirms the security interests granted by such Loan Party under the terms and
conditions of the Security Agreement to secure the Obligations and agrees that
such security interests remain in full force and effect and are hereby ratified,
reaffirmed and confirmed. Each such Loan Party hereby confirms that the security
interests granted by such Loan Party under the terms and conditions of the
Security Agreement secures the 2018 Other Term Loans as part of the Obligations.
Each such Loan Party hereby (i) confirms that each Loan Document to which it is
a party or is otherwise bound and all Collateral (as defined in the Security
Agreement) encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of the Obligations, as the case may be, including
without limitation the payment and performance of all such applicable
Obligations that are joint and several obligations of each such Loan Party now
or hereafter existing, (ii) confirms its respective grant to the Collateral
Agent for the benefit of the Secured Parties of the security interest in and
continuing Lien on all of such Loan Party’s right, title and interest in, to and
under all Collateral (as defined in the Security Agreement), whether now owned
or existing or hereafter acquired or arising and wherever located, as collateral
security for the prompt and complete payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all applicable Obligations (including all such
Obligations as amended, reaffirmed and/or increased pursuant to this Refinancing
Amendment), subject to the terms contained in the applicable Loan Documents, and
(iii) confirms its respective guarantees, pledges, grants of security interests
and other obligations, as applicable, under and subject to the terms of each of
the Loan Documents to which it is a party.

(c)    Each Loan Party that is party hereto acknowledges and agrees that each of
the Loan Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Refinancing Amendment.

SECTION 8    Counterparts. This Refinancing Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which constitute an original, but all of which when taken together shall
constitute a single contract. Delivery by facsimile transmission or other
electronic transmission (i.e. a “pdf” or “tif”) of an executed counterpart of a
signature page to this Refinancing Amendment is effective as delivery of an
original executed counterpart hereof.

SECTION 9    Governing Law; Jurisdiction; Waiver of Jury Trial. THIS REFINANCING
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. The provisions of Sections 10.11 and 10.15 of the Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis.

 

11



--------------------------------------------------------------------------------

SECTION 10    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

SECTION 11    No Novation; Effect of this Refinancing Agreement. This
Refinancing Amendment does not extinguish the Obligations for the payment of
money outstanding under the Credit Agreement or discharge or release the lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof, and the liens and security interests existing immediately prior to the
First Refinancing Amendment Effective Date in favor of the Collateral Agent for
the benefit of the Secured Parties securing payment of the Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations. Except as expressly provided, nothing herein contained shall be
construed as a substitution or novation, or a payment and reborrowing, or a
termination, of the Obligations outstanding under the Credit Agreement or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Refinancing Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of Holdings or the Borrower under the Credit Agreement or the Borrower
or any other Loan Party under any Loan Document from any of its obligations and
liabilities thereunder, and except as expressly provided, such obligations are
in all respects continuing with only the terms being modified as provided in
this Refinancing Amendment. The Credit Agreement and each of the other Loan
Documents shall remain in full force and effect, until and except as modified.
Except as expressly set forth herein, this Refinancing Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Refinancing Amendment shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to herein. Each
Subsidiary Loan Party further agrees that nothing in the Credit Agreement, this
First Refinancing Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Loan Party to any future amendment to the
Credit Agreement. This Refinancing Amendment constitutes a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 12    Severability. In the event any one or more of the provisions
contained in this Refinancing Amendment or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 13    No Waiver. Except as expressly set forth herein, this Refinancing
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to receive a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

[Remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Refinancing Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

 

BJ’S WHOLESALE CLUB, INC.,     By  

/s/ Kristyn M. Sugrue

      Name:   Kristyn M. Sugrue       Title:   Senior Vice President and
Treasurer BJ’S WHOLESALE CLUB HOLDINGS, INC.,     By  

/s/ Kristyn M. Sugrue

      Name:   Kristyn M. Sugrue       Title:   Senior Vice President and
Treasurer EACH OF THE LOAN PARTIES LISTED BELOW, hereby consents to the entering
into of this Refinancing Amendment and agrees to the provisions hereof:     BJME
OPERATING CORP.,     By  

/s/ Narda Shutt

      Name:   Narda E. Shutt       Title:   Treasurer     BJNH OPERATING CO.,
LLC,     By  

/s/ Narda Shutt

      Name:   Narda E. Shutt       Title:   Treasurer     NATICK REALTY, INC.,  
  By  

/s/ Kristyn M. Sugrue

      Name:   Kristyn M. Sugrue       Title:   Vice President

[Signature Page to Refinancing Amendment (BJs)]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC, as Administrative Agent     By:  

/s/ Garrett Carpenter

      Name:   Garrett Carpenter       Title:   Managing Director

 

[Signature Page to Refinancing Amendment (BJs)]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC, as a 2018 Other Term Lender     By:  

/s/ Garrett Carpenter

      Name:   Garrett Carpenter       Title:   Managing Director

 

[Signature Page to Refinancing Amendment (BJs)]



--------------------------------------------------------------------------------

I. Election Form (Check Only One of Boxes A and B below):

 

  A.

☐  CONSENT AND CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Existing Term Lender hereby (i) consents
to the Refinancing Amendment to the First Lien Term Loan Credit Agreement,
(ii) agrees to convert (on a cashless basis) 100% of the outstanding principal
amount of its Existing Term Loans for 2018 Other Term Loans in an equal
principal amount, (iii) acknowledges and agrees that its Conversion Amount may
be less than the full principal amount of its Existing Term Loans which it
elects to convert hereunder and (iv) constitutes a 2018 Other Term Lender.

 

  B.

☐  ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Existing Term Lender hereby agrees to have
an amount equal to 100% of the outstanding principal amount of its Existing Term
Loans repaid in full in cash in accordance with the terms of the Refinancing
Amendment to the First Lien Term Loan Credit Agreement and to promptly purchase
from Nomura Corporate Funding Americas, LLC by assignment 2018 Other Term Loans
in an equal principal amount post-closing (or such lesser amount allocated to
such Existing Term Lender by Nomura Securities International, Inc.).

II. Signature:

Name of Institution:                                          
                                                                

 

  By:  

                                                              

    Name:     Title:   For any institution requiring a second signature line:  
By:  

                                                              

    Name:     Title:

 

[Signature Page to Refinancing Amendment (BJs)]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 3.15(3)

Mortgaged Real Property

 

Club #

  

Owner

  

Address/City/State/Zip Code

   County 31    Natick Realty, Inc.   

40 Black Rock Turnpike

Fairfield, CT 06825-5507

   Fairfield 52    Natick Realty, Inc.   

350 Commerce Blvd.

Fairless Hills, PA 19030

   Bucks 57    Natick Realty, Inc.   

550 Madison Avenue

Reading, PA 19605

   Berks 67    Natick NJ 1993 Realty Corp.   

1001 East Edgar Road

Linden, NJ 07036

   Union 308    Natick NJ Flemington Realty Corp.   

186 State Route 31

Flemington, NJ 08822

   Hunterdon